DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8-12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park US 20200339066 Al) in view of Hassan (US 20100171642 A1 (US 8373581 B2)).
Claim 1. Park teaches a method for reducing power consumption in a smart key of a vehicle [0070], the method comprising: detecting, by an accelerometer in the smart key, whether the smart key is in a moving state
([0034] the sensor unit 130 may include at least one of a vibration sensor (not illustrated) configured to sense a vibration of the smart key 100, an acceleration sensor (not illustrated) configured to sense an acceleration variation of the smart key 100 [0122]- [0124]);

detecting, by a processor in the smart key, whether the smart key is actively communicating with a communication system located in the vehicle
([0040] The LF receiver 140 may receive, through an LF antenna, an LF signal from a vehicle communication unit 210 of the vehicle 200. The LF signal may be a wireless signal having a low frequency band of 120 kHz to 135 kHz.);

([0128] subsequently, in step S526, the MCU 120 may compare the RSSI of the LF signal, received by the LF receiver 140, with the reference strength to determine whether the smart key 100 deviates from the LF reception distance 300.    [0131] In step S520 described above, when it is determined by the MCU 120 that the smart key 100 is outside the LF reception distance 300, the MCU 120 may move to step S528 .
[0132] In step S528, the RF transmitter 150 may be turned off based on the control command of the MCU 120), and further discloses determining a distance between the smart key and the vehicle ([0042])
but does not specifically disclose determining, by a transceiver, a distance between the smart key and the vehicle; and determining, by the processor in the smart key, a current location of the smart key
based on at least a time-of-flight (ToF) trilateration or an angle of arrival/departure
(AoA/AoD) triangulation procedure.
However, Hassan teaches a transceiver to determine a distance between the smart key and the vehicle and determining, by the processor in the smart key, a current location of the smart key based on at least a time-of-flight (ToF) trilateration or an angle of arrival/departure (AoA/AoD) triangulation procedure ([0012] i) provisioning the user with a mobile device having a user interface; (ii) provisioning the vehicle with a transceiver processor unit (IPU), 
[0078] [0119] Thus, and in accordance with the present invention, the owner of a vehicle when distant from and seeking to locate where his .

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a transceiver which determines a distance between the smart key and the vehicle and determining, by the processor in the smart key, a current location of the smart key based on at least a time-of-flight (ToF) trilateration as taught by Hassan within the system of Park for the purpose of enhancing the transceiver to effectively assist an operator to locate their vehicle. 

Claim 2. Park teaches the method of claim 1, wherein the one or more circuits inside the smart key comprise one of an RF transceiver or a wakeup receiver, the method further comprising:
placing the one of the RF transceiver or the wakeup receiver in a powered condition when the smart key is in the moving state and actively communicating with the communication system and the distance between the smart key and the vehicle is less than the threshold distance
([0055] For example, an operation of changing, by the MCU 120, a processor of each of the sensor unit 130, the LF receiver 140, and the RF transmitter 150 from a sleep mode to a wakeup mode may be an operation of turning on the sensor unit 130, the LF receiver 140, 

Claim 3. Park teaches the method of claim 1, wherein the processor determines that the smart key is located outside the vehicle and is out of range of the communication system when the smart key is in the moving state and not actively communicating with the communication system
([0122] [0125] Subsequently, in step S520, the MCU 120 may compare an RSSI of an LF signal, received by the LF receiver 140, with reference strength to determine whether the smart key 100 is at the LF reception distance (an LF communication-enabled range). [0131] In step S520 described above, when it is determined by the MCU 120 that the smart key 100 is outside the LF reception distance 300, the MCU 120 may move to step S528.).

Claim 4. Park and Guatama teaches the method of claim 1, wherein the smart key is one of a passive entry passive start (PEPS) device or a phone-as-a-key (PaaK) that uses an RF transceiver to communicate with the communication system located in the vehicle (Guatama [0001], [0016], [0025] FIG. 1 is a functional block diagram of a PEPS system 100).


(Park [0055] For example, an operation of changing, by the MCU 120, a processor of each of the sensor unit 130, the LF receiver 140, and the RF transmitter 150 from a sleep mode to a wakeup mode may be an operation of turning on the sensor unit 130, the LF receiver 140, and the RF transmitter 150.).

Claim 6. Park teaches the method of claim 5, further comprising:
retaining the RF transceiver in a powered condition and powering the wakeup circuit when the smart key is actively communicating with the communication system and the distance between the smart key and the vehicle is less than the threshold distance
 (Park [0127] and in step S524, the RF transmitter 150 may be turned on based on the control command of the MCU 120.
[0129] When it is determined that the smart key 100 does not deviate from the LF reception distance 300, the MCU 120 may return to step S518 and may again perform steps subsequent to step S518.).

Claim 7. Park teaches the method of claim 5, further comprising: placing at least the wakeup receiver circuit in the power-down condition in response to determining that the smart key is not actively communicating with the communication system and determining that the distance between the smart key and the vehicle exceeds the threshold distance that is defined at least in part, by an operating range of the wakeup receiver circuit in the smart key
(Park [0125] Subsequently, in step S520, the MCU 120 may compare an RSSI of an LF signal, received by the LF receiver 140, with reference 
[0137] For example, when it is determined that the smart key 100 does not enter the LF reception distance 300 for a predetermined time and stays outside the LF reception distance 300, the MCU 120 may return to step S512, the LF receiver 140 may be turned off based on the control command of the MCU 120, and the sensor unit 130 may be again turned on based on the control command of the MCU 120 in step S514. Subsequently, steps S516 to S532 may be repeatedly performed.) .

Claim 8. Park teaches a method for reducing power consumption in one or more smart keys of a vehicle ([0070]), the method comprising:
detecting, by a first processor in a first smart key, whether the first smart key is actively communicating with a communication system located in the vehicle
([0040] The LF receiver 140 may receive, through an LF antenna, an LF signal from a vehicle communication unit 210 of the vehicle 200. The LF signal may be a wireless signal having a low frequency band of 120 kHz to 135 kHz. );
and

([0122]-[0124]    [0128] Subsequently, in step S526, the MCU 120 may compare the RSSI of the LF signal, received by the LF receiver 140, with the reference strength to determine whether the smart key 100 deviates from the LF reception distance 300.[0131] In step S520 described above, when it is determined by the MCU 120 that the smart key 100 is outside the LF reception distance 300, the MCU 120 may move to step S528. [0132] In step S528, the RF transmitter 150 may be turned off based on the control command of the MCU 120)
And further disclose determining a distance between the first smart key and the vehicle
([0042] The LF receiver 140 may receive an LF searching signal which is periodically transmitted by the vehicle 200. The LF searching signal may denote an LF signal which is transmitted by the vehicle 200 to a periphery (within an LF communication-enabled range) of the vehicle 200, to determine whether the smart key 100 is within an LF communication-enabled range (or an LF reception distance) from the vehicle 200); but does not specifically disclose determining, by a transceiver, a distance between the smart key and the vehicle; determining, by the first processor in the smart key, a current location of the first smart key based on at least a time-of-flight (ToF) trilateration or an angle of arrival/departure (AoA/AoD) triangulation procedure;.
However, Hassan teaches a transceiver to determine a distance between the smart key and the vehicle and determining, by the processor in the smart key, a current location of the smart key based on at least a time-of-flight (ToF) trilateration or an angle of arrival/departure (AoA/AoD) triangulation procedure 
[0078] [0119] Thus, and in accordance with the present invention, the owner of a vehicle when distant from and seeking to locate where his or her vehicle is parked, simply takes out a key-fob (or another personally-carried device such as a cell phone, PDA or the like) and typically initiates a "car locate" function....with the triangulation techniques described above (preferably based on time of flight calculations) will allow the system determine the distance (at any given step taken by the owner as he or she walks) from where the owner happens to be relative to the car location as well as whether the owner is walking towards or not towards the parked location of the vehicle in question.).

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a transceiver which determines a distance between the smart key and the vehicle and determining, by the processor in the smart key, a current location of the smart key based on at least a time-of-flight (ToF) trilateration as taught by Hassan within the system of Park for the purpose of enhancing the transceiver to effectively assist an operator to locate their vehicle. 

Claim 9. Park teaches the method of claim 8, further comprising: using an accelerometer in the first smart key to detect whether the first smart key is in the moving state 
([0034] the sensor unit 130 may include at least one of a vibration sensor (not illustrated) configured to sense a vibration of the smart key 100, an acceleration sensor (not illustrated) configured to sense 
Claim 10. Park and Guatama teach the method of claim 9, wherein the communication system located in the vehicle is a Bluetooth® communication system that communicates with a Bluetooth® transceiver circuit in the first smart key (Guatama [0021], [0023]), and wherein the threshold distance is defined at least in part, by an operating range of a wakeup receiver circuit provided in the first smart key (Park [0055] [0119]-[0120]).

Claim 11. Park and Guatama teach the method of claim 10, wherein the one or more circuits inside the first smart key placed in the power-down condition is the wakeup receiver circuit
(Park [0055] A turn-on/off operation of each of the elements 130 to 150 may be performed based on a mode change of each element, in addition to the supply and cutoff of the power. For example, an operation of changing, by the MCU 120, a processor of each of the sensor unit 130, the LF receiver 140, and the RF transmitter 150 from a sleep mode to a 

Claim 12. Park teaches the method of claim 8, further comprising:
using an accelerometer in the first smart key to detect whether the first smart key is in the
moving state ([0034]); and
powering the one or more circuits inside the first smart key back up when the first smart key is not in the moving state, the first smart key is actively communicating with the communication system located in the vehicle, and the distance between the first smart key and the vehicle is lower than the threshold distance that is defined at least in part, by an operating range of a wakeup receiver circuit provided in the first smart key
((Park [0127] and in step S524, the RF transmitter 150 may be turned on based on the control command of the MCU 120.
[0129] When it is determined that the smart key 100 does not deviate from the LF reception distance 300, the MCU 120 may return to step S518 and may again perform steps subsequent to step S518. [0129] When it is determined that the smart key 100 does not deviate from the LF reception distance 300, the MCU 120 may return to step S518 and may again perform steps subsequent to step S518.) [0183]).

Claim 13. Park teaches the method of claim 12, further comprising:
detecting that the first smart key is located inside the vehicle when the first smart key is not in the moving state ([0183] As described above, when the smart key 100 is in the indoor region of the vehicle, the MCU 120 may turn off the sensor 

Claim 15. Park teaches a smart key comprising:
an accelerometer ([0034] the sensor unit 130 may include at least one of a vibration sensor (not illustrated) configured to sense a vibration of the smart key 100, an acceleration sensor (not illustrated) configured to sense an acceleration variation of the smart key 100);
a memory that stores computer-executable instructions ([0051]); and
a processor configured to access the memory and execute the computer-executable instructions (MCU 120 [0051]) to at least:
detect, by the accelerometer, whether the smart key is in a moving state ([0034 ] the sensor unit 130 may include at least one of a vibration sensor (not illustrated) configured to sense a vibration of the smart key 100, an acceleration sensor (not illustrated) configured to sense an acceleration variation of the smart key 100) [0122]-[0124]);
detect whether the smart key is actively communicating with a communication system located in a vehicle ([0040] The LF receiver 140 may receive, through an LF antenna, an LF signal from a vehicle communication unit 210 of the vehicle 200. The LF signal may be a wireless signal having a low frequency band of 120 kHz to 135 kHz. );
and place at least the wakeup receiver circuit in a power-down condition when the smart key is in the moving state, the current location  of the smart key is outside the vehicle and actively communicating with the communication system located in the vehicle, and the distance between the smart key and the vehicle exceeds a threshold distance

a wakeup receiver circuit ([0055] For example, an operation of changing, by the MCU 120, a processor of each of the sensor unit 130, the LF receiver 140, and the RF transmitter 150 from a sleep mode to a wakeup mode may be an operation of turning on the sensor unit 130, the LF receiver 140, and the RF transmitter 150.    [0040] The LF receiver 140 may receive, through an LF antenna, an LF signal from a vehicle communication unit 210 of the vehicle 200. The LF signal may be a wireless signal having a low frequency band of 120 kHz to 135 kHz. );
and further discloses the process of an RF transmitter and LF receiver to communicate with a vehicle system determining a distance between the smart key and the vehicle  ([0040][0042] [0055]) but does not specifically disclose a RF transceiver circuit and determine, by the RF transceiver circuit, a distance between the smart key and the vehicle.
However, Hassan teaches a transceiver to determine a distance between the smart key and the vehicle and determining, by the processor in the smart key, a current location of the smart key based on at least a time-of-flight (ToF) trilateration or an angle of arrival/departure (AoA/AoD) triangulation procedure ([0012] i) provisioning the user with a mobile device having a user 
[0078] [0119] Thus, and in accordance with the present invention, the owner of a vehicle when distant from and seeking to locate where his or her vehicle is parked, simply takes out a key-fob (or another personally-carried device such as a cell phone, PDA or the like) and typically initiates a "car locate" function....with the triangulation techniques described above (preferably based on time of flight calculations) will allow the system determine the distance (at any given step taken by the owner as he or she walks) from where the owner happens to be relative to the car location as well as whether the owner is walking towards or not towards the parked location of the vehicle in question.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a transceiver which determines a distance between the smart key and the vehicle and determining, by the processor in the smart key, a current location of the smart key based on at least a time-of-flight (ToF) trilateration as taught by Hassan within the system of Park for the purpose of enhancing the transceiver to effectively assist an operator to locate their vehicle. 

Claim 19. Park and Hassan teach the smart key of claim 15, wherein the processor further executes the computer-executable instructions to:
determine a distance between the smart key and the vehicle ( Park [0126] ); and retain the transceiver circuit in a powered condition and power the wakeup receiver circuit back up when the smart key is actively communicating with the communication system and the distance between the smart key and the vehicle is less than the threshold distance (Park [0129] When it is determined that 

Claim 20. Park and Hassan teach the smart key of claim 19, wherein the threshold distance is defined at least in part, by an operating range of the wakeup receiver circuit
(Park [0042] transmitted by the vehicle 200 to a periphery (within an LF communication-enabled range) of the vehicle 200).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable Park, Hassan and further in view of Guatama (US 20150028995 A1).
Claim 16. Park and Hassan teach the smart key of claim 15, and further discloses the use of different communication methods but do not specifically disclose wherein the communication system located in the vehicle is a Bluetooth® communication system and the smart key is one of a passive entry passive start (PEPS) device or a phone-as-a-key (PaaK) that uses Bluetooth® communication to communicate with the Bluetooth® communication system located in the vehicle.
However, Guatama teaches wherein the communication system located in the vehicle is a Bluetooth® communication system and the smart key is one of a passive entry passive start (PEPS) device or a phone-as-a-key (PaaK) that uses Bluetooth® communication to communicate with the Bluetooth® communication system located in the vehicle (Guatama [0021][0023][0025]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a Bluetooth® communication system and the smart key is one of a passive entry passive start (PEPS) as taught by Guatama within the system of Park and Hassan for the purpose of enhancing the system to use a specific established protocol that is end user friendly..

Claim 17. Park, Hassan and Guatama the smart key of claim 16, wherein the transceiver circuit in the smart key is a Bluetooth® transceiver circuit (Guatama [0016] FIG. 1 is a functional block diagram of a PEPS system 100, in accordance with an exemplary embodiment.).

Claim 18. Park, Hassan and Guatama teach the smart key of claim 16, wherein the processor further executes the computer-executable instructions to:
retain the wakeup receiver circuit and the transceiver circuit in a powered condition when the smart key is in the moving state and actively communicating with the communication system located in the vehicle, and the distance between the smart key and the vehicle is less than the threshold distance
(Park [0126][0129] When it is determined that the smart key 100 does not deviate from the LF reception distance 300, the MCU 120 may return to step S518 and may again perform steps subsequent to step S518 . ) .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Park, Hassan and further in view of Mitsubayashi (US 20180361991 Al).
Claim 14. Park teaches the method of claim 13, but does not specifically disclose detecting by a second processor in the communication system, a second smart key located inside the vehicle when the first smart key is not in the moving state, wherein the second smart key is in a stationary state; detecting, by the second processor in the communication system, that the second smart key is actively communicating with the communication system located in the vehicle; and placing the second smart key in a powered-down condition.


detecting, by the second processor in the communication system, that the second smart key is actively communicating with the communication system located in the vehicle; and placing the second smart key in a powered-down condition ([0072]-[0073]). Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of a second smart key located inside the vehicle when the first smart key is not in the moving state, wherein the second smart key is in a stationary state; detecting, by the second processor in the communication system, that the second smart key is actively communicating with the communication system located in the vehicle; and placing the second smart key in a powered-down condition as taught by Mitsubayashi within the system of Park, et. al. for the purpose of enhancing the system to discern multiple keys around the vehicle.

Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive. 
For claims 1, 8 and 15, Applicant states that the prior art fails to specifically teach determining, by a transceiver, a distance between the smart key and the vehicle; and determining, by the processor in the smart key, a current location of the smart key based on at least a time-of-flight (ToF) trilateration or an angle of arrival/departure (AoA/AoD) triangulation procedure.
However, Hassan teaches a transceiver to determine a distance between the smart key and the vehicle and determining, by the processor in the smart key, a current location of the smart key based on at least a time-of-flight (ToF) trilateration or an angle of arrival/departure (AoA/AoD) triangulation procedure. Therefore, Park and Hassan are obvious over the claimed invention.

The claims requires two conditions and Park teaches both. Park, in the broadest interpretation allowed, teaches the wakeup receiver unit no longer in the range of communication distance and thus a wakeup receiver circuit in the power-down condition in response to determining that the smart key is not actively communicating with the communication system. 
For claims 6, 12, 18 and 19, Applicant states that the prior art fails to teach “retaining the RF
transceiver in a powered condition and powering the wakeup receiver circuit up when the smart
key is actively communicating with the communication system and the distance between the smart
key and the vehicle is less than the threshold distance.”
 The Examiner disagrees because the prior art of Park in the broadest interpretation allowed teaches this feature.  See Park [0127] (e.g. and in step S524, the RF transmitter 150 may be turned on based on the control command of the MCU 120.), and [0129] When it is determined that the smart key 100 does not deviate from the LF reception distance 300, the MCU 120 may return to step S518 and may again perform steps subsequent to step S518. 
Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Moreover, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RUFUS C POINT/               Examiner, Art Unit 2689                             

/JOSEPH H FEILD/               Supervisory Patent Examiner, Art Unit 2689